DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 07 May 2020 and 11 August 2020, were filed after the mailing date of the patent application on 17 February 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 17 February 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jamshidi et al. (US 9350734 B1; hereinafter referred to as “Jamshidi”) in view of Huang et al. (US 20160014154 A1; hereinafter referred to as “Huang”).

determining a core network-configured threshold for a rate of service requests from at least one wireless device (5:15-28, Jamshidi discloses determining a threshold rate to compare to the request rate based upon the rate that any one device in the core network can reliably handle without being overburdened.  Examiner correlates the core network to a plurality of devices, such as the serving gateway (SGW), Mobility Management Entity (MME), or the Packet Gateway (PGW), within the evolved packet core (EPC)); 
measuring the rate of service requests from the at least one wireless device (5:60-6:5 & Fig. 2 (Step 102) & Fig. 1, Jamshidi discloses determining a request rate, R1, based on the number of data-connection requests received from user equipment (UE) 20 or wireless communication device); and 
taking an action regarding new service requests from the at least one wireless device when the threshold for a rate of service requests is exceeded (6:30-41 & 6:42-55 & Fig. 2 (Step 108 or Step 112 or Step 114), Jamshida discloses a gateway performing one of three possible actions based upon the comparison of the request rate to at least one threshold.  The possible actions are (1) accepting the data-connection request, initiate an authentication process, or reject the additional data request), wherein the at least one wireless device comprises at least one User Equipment (UE) (3:7-46, Jamshida discloses a wireless communication device that is a user equipment).

Huang teaches the at least one wireless device comprises an Internet of Things (IoT) device (¶1, Huang teaches that the client device transmitting requests is an Internet of Things (IoT) machine-to-machine (M2M) device), and wherein the RAN comprises a 5G RAN and wherein the UE comprises a 5G UE (¶20, Huang teaches that the operator network includes a fifth generation (5G) network).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jamshidi by requiring that the at least one wireless device comprises an Internet of Things (IoT) device, and wherein the RAN comprises a 5G RAN and wherein the UE comprises a 5G UE as taught by Huang because the utilization of radio-frequency resources is improved by rejecting service requests from M2M IOT devices overusing RF resources (Huang, ¶12).
Regarding Claim 2, Jamshidi in view of Huang discloses the method of claim 1.
Jamshidi further discloses taking an action regarding new service requests from the wireless device when the threshold for a rate of service requests is exceeded comprises denying new service requests from the wireless device (6:47-55 & Fig. 2 (114), Jamshidi discloses rejecting additional data requests based upon a rate of said requests exceeding a threshold).
Regarding Claim 5, Jamshidi in view of Huang discloses the method of claim 1.
Huang teaches the service request throttling is performed at one of a gNodeB, an eNodeB, a NodeB, and a Wi-Fi access point and a multi-radio access technology (multi-RAT) ¶47 & Fig. 4A (404), Huang teaches throttling service request, such as through denial of service request, by a base station).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jamshidi in view of Huang by requiring that the service request throttling is performed at one of a gNodeB, an eNodeB, a NodeB, and a Wi-Fi access point and a multi-radio access technology (multi-RAT) access node as taught by Huang because the utilization of radio-frequency resources is improved by rejecting service requests from M2M IOT devices overusing RF resources (Huang, ¶12).
Regarding Claim 6, Jamshidi in view of Huang discloses the method of claim 1.
Jamshidi discloses taking an action regarding new service requests from the wireless device when the threshold for a rate of service requests is exceeded comprises: 
permitting a mobile device to attach (6:30-41 & 6:42-55 & Fig. 2 (Step 112), Jamshida discloses a gateway accepting the additional data-connection request when the request rate is greater than a first threshold); and 
not permitting the mobile device to establish a data connection with the core network (6:30-41 & 6:42-55 & Fig. 2 (Step 108 or Step 112 or Step 114), Jamshida discloses a gateway performing one of three possible actions based upon the comparison of the request rate to at least one threshold.  The possible actions are (1) accepting the data-connection request, initiate an authentication process, or reject the additional data request.  Here, the rejection would result in a data connection not established with the core network nodes).
Regarding Claim 7, Jamshidi in view of Huang discloses the method of claim 1.

permitting a mobile device to attach; and permitting the mobile device to establish a data connection with the core network which is one of restricted, capped or has throttled bandwidth (6:30-41 & 6:42-55 & Fig. 2 (Step 108 or Step 112 or Step 114), Jamshida discloses a gateway performing one of three possible actions based upon the comparison of the request rate to at least one threshold.  The possible actions are (1) accepting the data-connection request, initiate an authentication process, or reject the additional data request.  Here, a rejection would result in the throttling of bandwidth resulting in no bandwidth for a connection).
Regarding Claim 8, Jamshidi in view of Huang discloses the method of claim 1.
Huang teaches throttling is put in place temporarily by a policy at a core network node (¶100 & Fig. 4B (440->442), Huang teaches sending, by a service control server to a base station and/or a mobile management entity (MME), a updated policy where the policy informs the base station, or MME, to reject or access service requests from M2M IoT devices.  Examiner correlates the MME to "a core network node").
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jamshidi in view of Huang by throttling is put in place temporarily by a policy at a core network node as taught by Huang because the utilization of radio-frequency resources is improved by rejecting service requests from M2M IOT devices overusing RF resources (Huang, ¶12).
Regarding Claim 10, Jamshidi in view of Huang discloses the method of claim 1.
¶27 & ¶47 & ¶50 & Fig. 4A (404->406), Huang teaches storing, by the base station and the MME, a cached policy which identifies certain activities to determine if a device is a non-conforming device); 
determining the device performing the certain activities is a rogue device (¶47 & ¶50 & Fig. 4A (404->YES), Huang teaches determining a device as non-conforming based upon the cached policy.  Examiner correlates non-conforming as "anomalous"); and 
disallowing a related attachment request from the rogue device (¶47 & ¶50 & Fig. 4A (406), Huang teaches rejecting, by the base station, the non-conforming client device).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jamshidi in view of Huang by flagging certain activities by a device as being anomalous, determining the device performing the certain activities is a rogue device, and disallowing a related attachment request from the rogue device as taught by Huang because the utilization of radio-frequency resources is improved by rejecting service requests from M2M IOT devices overusing RF resources (Huang, ¶12).
Regarding Claim 11, Jamshidi in view of Huang discloses the method of claim 1.
Huang further teaches an activity is flagged as being anomalous when the activity includes at least one of: 
a number of attach or detach requests above a flooding threshold and within a certain time (¶50 & Fig. 4A (404->406), Huang teaches that the cached policy identifies a client device as non-conforming when exceeding a maximum number of communication sessions or exceeding a number of trigger messages over an amount of time.  Examiner correlates non-conforming as "anomalous"); 
¶50 & Fig. 4A (404->406), Huang teaches that the cached policy identifies a client device as non-conforming when exceeding a maximum number of communication sessions or exceeding a number of trigger messages over an amount of time.  Examiner correlates non-conforming as "anomalous"); a sequence of attach requests to the same eNodeB without completing the attach sequence within a certain time; a sequence of mobility registration requests within a certain time; unusual upload activity; unusual download activity; activity indicating a port scan of network resources; and activity on a particular set of ports previously identified as belonging to a rogue UE or anomalous node.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jamshidi in view of Huang by an activity is flagged as being anomalous when the activity includes at least one of: a number of attach or detach requests above a flooding threshold and within a certain time and a sequence of attach requests to more than one eNodeB within a certain time as taught by Huang because the utilization of radio-frequency resources is improved by rejecting service requests from M2M IOT devices overusing RF resources (Huang, ¶12).
Regarding Claim 12, Jamshidi in view of Huang discloses the method of claim 11.
Huang further teaches determining the device performing the certain activities is a rogue device includes considering at least one of: 
an International Mobile Subscriber Identity (IMSI) (¶50 & Fig. 4A (404->406), Huang teaches that a trigger message, which can be used to determine if a device is non-conforming, comprises an IMSI); an International Mobile Station Equipment Identity (IVIEI); an operating 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jamshidi in view of Huang by determining the device performing the certain activities is a rogue device includes considering an International Mobile Subscriber Identity (IMSI) as taught by Huang because the utilization of radio-frequency resources is improved by rejecting service requests from M2M IOT devices overusing RF resources (Huang, ¶12).
Regarding Claim 13, Jamshidi in view of Huang discloses the method of claim 11.
Huang teaches the rogue device comprises one of a rogue gNodeB, a rogue 5G base station, and a rogue 5G relay node (¶47 & Fig. 4A (404), Huang teaches throttling service request, such as through sending a rejection of a service request to a base station, by the MME).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jamshidi in view of Huang by requiring that the rogue device comprises one of a rogue gNodeB, a rogue 5G base station, and a rogue 5G relay node as taught by Huang because the utilization of radio-frequency resources is improved by rejecting service requests from M2M IOT devices overusing RF resources (Huang, ¶12).
Regarding Claim 14, Jamshidi in view of Huang discloses the method of claim 11.
Huang teaches detection of a rogue device is based on pattern matching (¶50 & Fig. 4A (404->406), Huang teaches that the cached policy identifies a client device as non-conforming when exceeding a maximum number of communication sessions or exceeding a number of trigger messages over an amount of time.  Here, the number of trigger messages over an amount of time is correlated to a pattern).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jamshidi in view of Huang by requiring that the rogue device comprises one of a rogue gNodeB, a rogue 5G base station, and a rogue 5G relay node as taught by Huang because the utilization of radio-frequency resources is improved by rejecting service requests from M2M IOT devices overusing RF resources (Huang, ¶12).
Regarding Claim 15, Jamshidi in view of Huang discloses the method of claim 11.
Huang further teaches detection of a rogue device is based on deep packet inspection (DPI) heuristics, signatures, or rules (¶50 & Fig. 4A (404->406), Huang teaches that the cached policy identifies a client device as non-conforming when exceeding a maximum number of communication sessions or exceeding a number of trigger messages over an amount of time.  Examiner correlates non-conforming as "anomalous").
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jamshidi in view of Huang by requiring detection of a rogue device is based on deep packet inspection (DPI) heuristics, signatures, or rules as taught by Huang because the utilization of radio-frequency resources is improved by rejecting service requests from M2M IOT devices overusing RF resources (Huang, ¶12).
Regarding Claim 16, Jamshidi discloses a method, in a Radio Access Network (RAN) including a concentrator and two RAN nodes, comprising: 
receiving, by the concentrator, a plurality of signaling messages (5:41-59 & Fig. 2 (100) & Fig. 1, Jamshidi discloses receiving, by a gateway, data-connection requests from either a first base station 12 and a second base station 14) from a first RAN node (3:29-46 & Fig. 1, Jamshidi discloses a first base station 14 that is part of a legacy radio access network (RAN)); 
receiving, by the concentrator, a plurality of signaling messages (5:41-59 & Fig. 2 (100) & Fig. 1, Jamshidi discloses receiving, by a gateway, data-connection requests from either a first base station 12 and a second base station 14) from a second RAN node (3:29-46 & Fig. 1, Jamshidi discloses a first base station 14 that is part of an evolved packet core (EPC) RAN); 
processing, by the concentrator, the plurality of signaling messages from the first RAN node and the second RAN node (5:60-6:18 & Fig. 2 (102->106), Jamshidi discloses processing, by the gateway, a plurality of data connection requests from either a first base station or a second base station in order to determine a message rate from reach respective wireless client device); and 
determining, based on the processing, whether to drop each of the signaling messages thereby providing core network offload of the core network by the concentrator (6:47-55 & Fig. 2 (114), Jamshidi discloses rejecting additional data requests based upon the rate of said requests exceeding a threshold).
However, Jamshidi does not discloses the RAN comprises a 5G RAN, and wherein the first RAN mode comprises a 5G RAN node.
Huang teaches the RAN comprises a 5G RAN, and wherein the first RAN mode comprises a 5G RAN node (¶20, Huang teaches that the operator network includes a fifth generation (5G) network).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jamshidi by requiring that the RAN comprises a 5G RAN, and Huang, ¶12).
Regarding Claim 17, Jamshidi in view of Huang discloses the method of claim 16.
Jamshidi further discloses the plurality of messages include attach requests from a user device to connect to a core network node (5:41-59 & Fig. 2 (100) & Fig. 1, Jamshidi discloses a data connection request that establishes a data connection between a wireless communication device to a gateway).
Regarding Claim 18, Jamshidi in view of Huang discloses the method of claim 16.
Jamshidi further discloses determining whether to drop, provide service to, or provide degraded service to the plurality of signaling messages (6:47-55 & Fig. 2 (114), Jamshidi discloses rejecting additional data requests based upon the rate of said requests exceeding a threshold).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jamshidi in view of Huang in view of Furuntono et al. (US 20080043989 A1; hereinafter referred to as “Furuntono”).
Regarding Claim 9, Jamshidi in view of Huang discloses the method of claim 1.
However, Jamshidi in view of Huang does not explicitly disclose throttling permits a large number of users to send and receive urgent text messages in an emergency situation.
 Furuntono teaches throttling permits a large number of users to send and receive urgent text messages in an emergency situation (¶245, Furuntono teaches allowing emergency calls to be established when the connection control device is in a congested state on the basis of an emergency).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jamshidi by throttling permits a large number of users to send and receive urgent text messages in an emergency situation as taught by Huang because the fairness associated with incoming calls is improved by considering the priority associated with each call (Furuntono, ¶6-7).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jamshidi in view of Huang in further view of Liao et al. (US 20120178457 A1; hereinafter referred to as “Liao”).
Regarding Claim 19, Jamshidi in view of Huang discloses the method of claim 16.
However, Jamshidi in view of Huang disclose determining whether to send a wireless device to another radio access network.
Liao teaches determining whether to send a wireless device to another radio access network (¶6, Liao teaches determining, by the UE, to perform a cell reselection from a first network to a second network based upon a NAS level congestion of the first network).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jamshidi by determining whether to send a wireless device to another radio access network as taught by Huang because reduces the amount of time a UE consumes obtaining wireless services (Liao, ¶6).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8, 10-14, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-26, 28-30, and 32-35 of U.S. Application No. 16181794 in view of Huang.
Regarding Claim 1, Claim 21 of the ‘794 Application discloses a method of performing service request throttling in a Radio Access Network (RAN), comprising: 
determining a core network-configured threshold for a rate of service requests from at least one wireless device (Claim 21 of the ‘794 Application discloses determining a core network-configured threshold for a rate of service requests from a wireless device); 
measuring the rate of service requests from the at least one wireless device (Claim 21 of the ‘794 Application discloses measuring the rate of service requests from the wireless device); and 
taking an action regarding new service requests from the at least one wireless device when the threshold for a rate of service requests is exceeded (Claim 21 of the ‘794 Application discloses taking an action regarding new service requests from the wireless device when the threshold for a rate of service requests is exceeded), wherein the at least one wireless device Claim 21 of the ‘794 Application discloses wherein the wireless device comprises a User Equipment (UE) or an Internet of Things (IoT) device).
However, Claim 21 of the ‘794 Application does not explicitly disclose the RAN comprises a 5G RAN and wherein the UE comprises a 5G UE.
Huang teaches the RAN comprises a 5G RAN and wherein the UE comprises a 5G UE (¶20, Huang teaches that the operator network includes a fifth generation (5G) network).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 21 of the ‘794 Application by requiring that the RAN comprises a 5G RAN and wherein the UE comprises a 5G UE as taught by Huang because the utilization of radio-frequency resources is improved by rejecting service requests from M2M IOT devices overusing RF resources (Huang, ¶12).
Regarding Claim 2, Claim 21 of the ‘794 Application in view of Huang discloses the method of claim 1.
Claim 21 of the ‘794 Application further discloses taking an action regarding new service requests from the wireless device when the threshold for a rate of service requests is exceeded comprises denying new service requests from the wireless device (Claim 21 of the ‘794 Application discloses taking an action regarding new service requests from the wireless device when the threshold for a rate of service requests is exceeded comprises denying new service requests from the wireless device).
Regarding Claim 3, Claim 21 of the ‘794 Application in view of Huang discloses the method of claim 1.
Claim 23 of the ‘794 Application discloses determining a threshold for IDLE/CONNECTED transactions; measuring the amount of IDLE/CONNECTED transactions from the wireless device; and taking an action regarding new service requests from the wireless device when the threshold for IDLE/CONNECTED transactions is exceeded).
Regarding Claim 4, Claim 21 and Claim 23 of the ‘794 Application discloses the method of claim 3.
Claim 24 of the ‘794 Application further discloses taking an action regarding new service requests from the wireless device when the threshold for IDLE/CONNECTED transactions is exceeded comprises denying new service requests from the UE (Claim 24 of the ‘794 Application further discloses taking an action regarding new service requests from the wireless device when the threshold for IDLE/CONNECTED transactions is exceeded comprises denying new service requests from the UE).
Regarding Claim 5, Claim 21 of the ‘794 Application in view of Huang discloses the method of claim 1.
Claim 25 of the ‘794 Application discloses the service request throttling is performed at one of a gNodeB, an eNodeB, a NodeB, and a Wi-Fi access point and a multi-radio access technology (multi-RAT) access node (Claim 25 of the ‘794 Application discloses the service request throttling is performed at one of a gNodeB, an eNodeB, a NodeB, and a Wi-Fi access point and a multi-radio access technology (multi-RAT) access node).
Regarding Claim 6, Claim 21 of the ‘794 Application in view of Huang discloses the method of claim 1.
Claim 21 of the ‘794 Application discloses taking an action regarding new service requests from the wireless device when the threshold for a rate of service requests is exceeded comprises: 
permitting a mobile device to attach (Claim 26 of the ‘794 Application discloses permitting a mobile device to attach); and 
not permitting the mobile device to establish a data connection with the core network (Claim 26 of the ‘794 Application discloses not permitting the mobile device to establish a data connection with the core network).
Regarding Claim 7, Claim 26 of the ‘794 Application in view of Huang discloses the method of claim 1.
Claim 21 of the ‘794 Application further discloses taking an action regarding new service requests from the wireless device when the threshold for a rate of service requests is exceeded comprises: 
permitting a mobile device to attach (Claim 21 of the ‘794 Application discloses permitting the mobile device to attach); and 
permitting the mobile device to establish a data connection with the core network which is one of restricted, capped or has throttled bandwidth (Claim 21 of the ‘794 Application discloses permitting the mobile device to establish a data connection with the core network which is capped or has throttled bandwidth).
Regarding Claim 8, Jamshidi in view of Huang discloses the method of claim 1.
Huang teaches throttling is put in place temporarily by a policy at a core network node (¶100 & Fig. 4B (440->442), Huang teaches sending, by a service control server to a base station and/or a mobile management entity (MME), a updated policy where the policy informs the base station, or MME, to reject or access service requests from M2M IoT devices.  Examiner correlates the MME to "a core network node").
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 21 of the ‘794 Application in view of Huang by throttling is put in place temporarily by a policy at a core network node as taught by Huang because the utilization of radio-frequency resources is improved by rejecting service requests from M2M IOT devices overusing RF resources (Huang, ¶12).
Regarding Claim 10, Claim 21 of the ‘794 Application in view of Huang discloses the method of claim 1.
flagging certain activities by a device as being anomalous (Claim 21 of ‘794 Application discloses flagging certain activities by the wireless device as being anomalous); 
determining the device performing the certain activities is a rogue device (Claim 30 of the ‘794 Application discloses determining the device performing the certain activities is a rogue device); and 
disallowing a related attachment request from the rogue device (Claim 30 of the ‘794 Application discloses disallowing a related attachment request from the rogue device).

Claim 21 of ‘794 Application further discloses an activity is flagged as being anomalous when the activity includes at least one of: 
a number of attach or detach requests above a flooding threshold and within a certain time (Claim 21 of the ‘794 Application discloses an activity is flagged as being anomalous when the activity includes at least one of: a number of attach or detach requests above a flooding threshold and within a certain time); 
a sequence of attach requests to more than one eNodeB within a certain time (Claim 21 of the ‘794 Application discloses an activity is flagged as being anomalous when the activity includes at least one of: a sequence of attach requests to more than one eNodeB within a certain time); a sequence of attach requests to the same eNodeB without completing the attach sequence within a certain time (Claim 21 of the ‘794 Application discloses an activity is flagged as being anomalous when the activity includes at least one of: a sequence of attach requests to the same eNodeB without completing the attach sequence within a certain time); a sequence of mobility registration requests within a certain time; unusual upload activity; unusual download activity; activity indicating a port scan of network resources; and activity on a particular set of ports previously identified as belonging to a rogue UE or anomalous node (Claim 31 of the ‘794 Application further discloses a sequence of mobility registration requests within a certain time; unusual upload activity; unusual download activity; activity indicating a port scan of network resources; and activity on a particular set of ports previously identified as belonging to a rogue UE or anomalous node).

Claim 32 of the ‘794 Application further discloses determining the device performing the certain activities is a rogue device includes considering at least one of: 
an International Mobile Subscriber Identity (IMSI); an International Mobile Station Equipment Identity (IVIEI); an operating system; an operating system version; a browser; a browser version; an application name; an application version; protocols at various layers; and an Internet Protocol (IP) address (Claim 32 of the ‘794 discloses determining the device performing the certain activities is a rogue device includes considering at least one of: an International Mobile Subscriber Identity (IMSI); an International Mobile Station Equipment Identity (IVIEI); an operating system; an operating system version; a browser; a browser version; an application name; an application version; protocols at various layers; and an Internet Protocol (IP) address).
Regarding Claim 13, Claim 21 of the ‘794 Application in view of Huang discloses the method of claim 11.
Claim 33 of the ‘794 Application further discloses the rogue device comprises one of a rogue gNodeB, a rogue 5G base station, and a rogue 5G relay node (Claim 33 of the ‘794 Application further discloses throttling service request, such as through sending a rejection of a service request to a base station, by the MME).
Regarding Claim 14, Claim 21 of the ‘794 Application in view of Huang discloses the method of claim 11.
Claim 34 of the ‘794 Application further discloses detection of a rogue device is based on pattern matching).
Regarding Claim 15, Claim 21 of the ‘794 Application in view of Huang discloses the method of claim 11.
Claim 35 of the ‘794 Application further discloses detection of a rogue device is based on deep packet inspection (DPI) heuristics, signatures, or rules (Claim 35 of the ‘794 Application further discloses detection of a rogue device is based on deep packet inspection (DPI) heuristics, signatures, or rules).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-26, 28-30, and 32-35 of U.S. Application No. 16181794 in view of Huang in further view of Furuntono.
Regarding Claim 9, Claim 21 of the ‘794 Application in view of Huang discloses the method of claim 1.
However, Claim 21 of the ‘794 Application in view of Huang does not explicitly disclose throttling permits a large number of users to send and receive urgent text messages in an emergency situation.
 Furuntono teaches throttling permits a large number of users to send and receive urgent text messages in an emergency situation (¶245, Furuntono teaches allowing emergency calls to be established when the connection control device is in a congested state on the basis of an emergency).
Furuntono, ¶6-7).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474